THE THIRTEENTH COURT OF APPEALS

                                    13-14-00153-CR


                                   The State of Texas
                                           v.
                                Alfredo Zuniga Gonzalez


                                  On appeal from the
                  County Court at Law No. 8 of Hidalgo County, Texas
                           Trial Cause No. CR-05-4054-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the order of the trial court granting Gonzalez’s application for writ of

habeas corpus should be reversed and rendered. The Court orders the order of the trial

court REVERSED and RENDERS judgment that Gonzalez's guilty plea is reinstated.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

September 3, 2015.